

116 HJ 83 IH: War Powers Reform Resolution
U.S. House of Representatives
2020-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS2d SessionH. J. RES. 83IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2020Mr. Brown of Maryland submitted the following joint resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedJOINT RESOLUTIONTo amend the War Powers Resolution to improve requirements and limitations in connection with
			 authorizations for use of military force and narrowings and repeals of
			 such authorizations, and for other purposes.
	
 1.Short titleThis joint resolution may be cited as the War Powers Reform Resolution. 2.Joint resolutions and bills authorizing, narrowing, or repealing use of military forceThe War Powers Resolution (50 U.S.C. 1541 et seq.) is amended by inserting after section 5 the following new section:
			
 5A.Joint resolutions and bills authorizing, narrowing, or repealing use of military force(a)A joint resolution or bill introduced after the date of the enactment of this section pursuant to section 5(b) for a purpose specified in that section shall be eligible for expedited consideration in accordance with section 6(a) if the joint resolution or bill sets forth only the following:
 (1)The specific strategic objective of the military force authorized for use by the joint resolution or bill.
 (2)A specification that the military force authorized for use by the joint resolution or bill is necessary, appropriate, and proportional to the purpose of the joint resolution or bill.
 (3)A specific naming of the nations, organizations, or forces engaged in active hostilities against the United States, its territories or possessions, or United States Armed Forces against which use of military force is authorized by the joint resolution or bill, which may not vest in or delegate to any official in the Executive Branch authority to specify any other nation, organization, or force against which use of military force is authorized by the joint resolution or bill.
 (4)A specification of the country or countries, or subdivision of a country or subdivisions of countries, in which military force is authorized for use by the joint resolution or bill, which may not vest in or delegate to any official in the Executive Branch authority to specify any other country or subdivision of a country in which use of military force is authorized by the joint resolution or bill.
 (5)A specification to a date certain of the duration of the authorization for use of military force in the joint resolution or bill, which may not exceed two years from the date of the enactment of the joint resolution or bill.
 (b)A joint resolution or bill introduced after the date of the enactment of this section to narrow a Joint Resolution or Act authorizing use of military force that is in effect on the date of the introduction of the joint resolution or bill shall be eligible for expedited consideration in accordance with section 6(a) if the joint resolution or bill sets forth only a narrowing or other limitation of the Joint Resolution or Act as follows:
 (1)To narrow the specific strategic objective of the military force authorized by the Joint Resolution or Act.
 (2)To strike one or more named nations, organizations, or forces against which use of military force is authorized by the Joint Resolution or Act, and to specify a date certain for the effective date of such strike.
 (3)To strike one or more countries or subdivisions of a country in which military force is authorized for use by the Joint Resolution or Act, and to specify a date certain for the effective date of such strike.
 (4)To reduce the duration of the authorization for use of military force in the Joint Resolution or Act to an earlier date certain specified in the joint resolution or bill.
 (c)A joint resolution or bill introduced after the date of the enactment of this section only to repeal one or more Joint Resolutions or Acts authorizing use of military force that is or are in effect on the date of the introduction of the joint resolution or bill shall be eligible for expedited consideration in accordance with section 6(a).
 (d)A joint resolution or bill introduced as described in subsection (a) or (b) may also repeal any Joint Resolution or Act authorizing use of military force that is in effect on the date of the introduction of the joint resolution or bill without losing eligibility for expedited consideration in accordance with section 6(a) as otherwise provided in such subsection..
		3.Expedited procedures for joint resolutions and bills authorizing, limiting, or repealing use of
 military forceSection 6(a) of the War Powers Resolution (50 U.S.C. 1545(a)) is amended— (1)by inserting (1) after (a);
 (2)in paragraph (1), as designated by paragraph (1) of this section— (A)by striking introduced pursuant to section 5(b) at least thirty calendar days before the expiration of the sixty-day period specified in such section and inserting introduced pursuant to section 5(b) for purposes of section 5A(a) at least thirty calendar days before the expiration of the sixty-day period specified in section 5(b); and
 (B)by striking sixty-day period specified in such section and inserting sixty-day period specified in section 5(b); and (3)by adding at the end the following new paragraph:
				
					(2)
 (A)Any joint resolution or bill introduced pursuant to subsection (b) or (c) of section 5A shall be referred to the committee provided for in paragraph (1), and such committee shall report one such joint resolution or bill, together with its recommendations, not later than twenty-four calendar days before the expiration of the thirty-day period beginning on the date of the introduction of such joint resolution or bill, unless such House shall otherwise determine by the yeas and nays.
 (B)In the case of any joint resolution or bill described in subparagraph (A), any reference in this section to the sixty-day period specified in section 5(b) shall be deemed to refer instead to the thirty-day period beginning on the date of the introduction of such joint resolution or bill..
			4.Limitation on use of funds in contravention of the War Powers Resolution or other applicable
 resolutions authorizing use of military forceThe War Powers Resolution (50 U.S.C. 1541 et seq.) is amended— (1)by redesignating sections 9 and 10 as sections 10 and 11, respectively; and
 (2)by inserting after section 8 the following new section 9:  9.Limitation on use of fundsAppropriated funds may not be obligated or expended for the introduction or use of United States Armed Forces into or in hostilities or situations where imminent involvement in hostilities is clearly indicated by the circumstances in contravention of the provisions of this joint resolution, or another Joint Resolution or Act authorizing such introduction or use (if applicable)..
			5.Justification in requests for authorizations for use of military force and in reports on use of
 military forceSection 4 of the War Powers Resolution (50 U.S.C. 1543) is amended by adding at the end the following new subsection:
			
				(d)
 (1)If in submitting a report under subsection (a) or in connection with an introduction of the United States Armed Forces as described in that subsection the President also submits to Congress a request for an authorization for use of the United States Armed Forces in the hostilities or situation concerned, the President shall include with such request a comprehensive justification for such request, including a justification for—
 (A)the nations, organizations, and forces covered by such request; (B)the countries and subdivisions of countries covered by such request; and
 (C)the duration of the request. (2)Each report under subsection (c) on the status of hostilities or a situation shall include a current comprehensive justification for use of the United States Armed Forces in the hostilities or situation, including a justification for—
 (A)the continuing use of the United States Armed Forces against the particular nations, organizations, and forces concerned;
 (B)the continuing use of the United States Armed Forces in the particular countries and subdivisions of countries concerned; and
 (C)the currently anticipated duration of the use of the United States Armed Forces in the hostilities or situation.
						(3)
 (A)Except as provided in subparagraph (B), any justification submitted pursuant to this subsection shall be in unclassified form to the greatest extent practicable, including in the specification of the countries or subdivisions of countries concerned and in the duration or anticipated duration concerned, but may include a classified annex (and then only to the extent required to protect the national security interests of the United States).
 (B)A request described in paragraph (1) shall list or specify the names of the nations, organizations, and forces covered by such request in unclassified form..
		6.Repeal of authorizations for use of military force
 (a)Authorization for Use of Military ForceThe Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) is repealed. (b)Authorization for Use of Military Force Against Iraq Resolution of 2002The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public law 107–243; 50 U.S.C. 1541 note) is repealed.
 (c)Availability of funds for safe removal of Armed Forces from hostilitiesNotwithstanding the repeal by subsections (a) and (b) of the Resolutions referred to in such subsections, the President is authorized, during the 60-day period beginning on the date of the enactment of this joint resolution, to obligate and expend appropriated funds to safely remove United States Armed Forces from hostilities or situations in which use of United States Armed Forces is authorized by or conducted pursuant to the Resolutions as of the date of the enactment of this joint resolution.
			